RENDERED: APRIL 1, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                     NO. 2019-CA-1058-MR

JEROME RENDER; GEORGE
MOZEE; GREGORY PEYTON; AND
NAOMI WEST AS PARENT AND
NEXT FRIEND OF JOSHUA FLOYD                        APPELLANTS


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE AUDRA J. ECKERLE, JUDGE
                  ACTION NO. 10-CI-001183


CRYSTAL MARLOWE                                      APPELLEE

AND

                     NO. 2019-CA-1682-MR

CRYSTAL MARLOWE                                    APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE AUDRA J. ECKERLE, JUDGE
                  ACTION NO. 10-CI-001183


TIFFANY WASHINGTON                                   APPELLEE
                                OPINION
                 AFFIRMING IN PART, REVERSING IN PART,
                            AND VACATING

                                     ** ** ** ** **

BEFORE: ACREE, DIXON, AND McNEILL, JUDGES.

McNEILL, JUDGE: The underlying cases involve numerous claims and plaintiffs.

Case No. 2019-CA-1058-MR involves an appeal by Appellants, Jerome Render

(Render), George Mozee (Mozee), Gregory Peyton (Peyton), and Naomi West, as

parent and next friend of Joshua Floyd (Floyd). Case No. 2019-CA-1682-MR is an

appeal from a jury verdict in favor of Appellee, Tiffany Washington (Washington).

Both cases arise from claims filed against former Louisville Metro Police

Detective, Crystal Marlowe (Marlowe). Because we are reversing and vacating the

judgment in Washington’s case, we will begin there.

                  Appeal No. 2019-CA-1682-MR – Washington

             There is an appellate record here that is necessary to cite at length in

order to appropriately convey the factual and procedural foundation memorialized

by a previous panel of this Court:

                    On December 22, 2007, three armed suspects (two
             males and one female) entered the home of Abbey
             Schmitt. The three suspects demanded money and
             assaulted Schmitt and her boyfriend, Robert Hayes.
             Schmitt reported to responding officers that the female
             suspect was African-American, “20-24 years of age,
             5’7”, 130 pounds, thin build, and with a short black
             afro.” Marlowe’s Brief at 7. Schmitt also reported that

                                          -2-
one of the male suspects referred to the female suspect as
“Nikki.” Marlowe was assigned to investigate the
robbery.

       University of Louisville’s campus police
investigated a similar robbery near Schmitt’s home.
Campus police presented a photo-pack to the victim of
the similar robbery, and she identified Vaughn Carter as
one of the male suspects. Carter was arrested, and
Marlowe interviewed Carter. Upon questioning, Carter
apparently acknowledged knowing a woman that went by
the nickname of “Nikki.” According to Marlowe, Carter
identified Tiffany Washington as “Nikki” and reported
that she worked at the University of Louisville’s campus
library.

       Marlowe subsequently compiled a photo-pack
containing Washington’s photo. Marlowe utilized
Washington’s driver’s license photograph and placed it in
a photo-pack with five other female mug-shot
photographs. The driver’s license photograph used in the
photo-pack depicted Washington as having straight
shoulder-length hair. Also, Washington’s driver’s
license photograph had a light blue background while the
other mug shot photographs had a dark colored
background.

...

Washington was arrested and remained incarcerated
for approximately five days until she posted bail. The
grand jury declined to indict Washington after hearing
alibi evidence that Washington was in Henderson,
Kentucky, on the day of the crime.

...

The circuit court did not address whether Marlowe
possessed probable cause to obtain an arrest warrant for
Washington in its summary judgment. Considering the

                           -3-
             factual complexity and the current posture of this case,
             we reverse upon this issue and remand for the circuit
             court to determine whether Marlowe possessed probable
             cause to obtain an arrest warrant for Washington and if
             so, whether Marlowe acted in good faith and was entitled
             to qualified official immunity.

Washington v. Marlowe, No. 2013-CA-001500-MR, 2017 WL 5045614, at *12-15

(Ky. App. Nov. 3, 2017) (hereafter “Marlowe I”). During the pendency of

Marlowe I, the Kentucky Supreme Court rendered Martin v. O’Daniel, 507 S.W.3d

1 (Ky. 2016) (holding that qualified official immunity does not shield a police

officer from a malicious prosecution claim).

             On remand, the trial court again considered Marlowe’s motion for

summary judgment in light of the Court’s holding in Marlowe I. Ultimately, the

court denied Marlowe summary judgment as to Washington’s claims. The case

was tried in the fall of 2019 during which Marlowe moved for a directed verdict,

which was granted in part and denied in part. A Jefferson Circuit Court jury

ultimately found in favor of Washington on the counts of malicious prosecution

and abuse of process. The jury awarded her a total of $2,250,000.00 in damages,

including $250,000.00 in punitive damages. Marlowe now appeals to this Court as

a matter of right. She primarily argues that the trial court erred in denying her

motion for summary judgment and in denying her motion for a directed verdict.




                                         -4-
                                STANDARD OF REVIEW

                A motion for summary judgment should be granted “if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR1 56.03. The Kentucky Supreme Court further explained this summary

judgment standard in Steelvest, Inc. v. Scansteel Service Center, Inc.:

                While it has been recognized that summary judgment is
                designed to expedite the disposition of cases and avoid
                unnecessary trials when no genuine issues of material
                fact are raised, . . . this Court has also repeatedly
                admonished that the rule is to be cautiously applied. The
                record must be viewed in a light most favorable to the
                party opposing the motion for summary judgment and all
                doubts are to be resolved in his favor. Even though a
                trial court may believe the party opposing the motion
                may not succeed at trial, it should not render a summary
                judgment if there is any issue of material fact. The trial
                judge must examine the evidence, not to decide any issue
                of fact, but to discover if a real issue exists. It clearly is
                not the purpose of the summary judgment rule, as we
                have often declared, to cut litigants off from their right of
                trial if they have issues to try.

807 S.W.2d 476, 480 (Ky. 1991) (citations omitted). We review the trial court’s

decision on a motion for a directed verdict for an abuse of discretion. Exantus v.




1
    Kentucky Rules of Civil Procedure.



                                             -5-
Commonwealth, 612 S.W.3d 871, 887 (Ky. 2020). With these standards in mind,

we turn to the applicable law and the facts of the present case.

                                    ARGUMENT

                Marlowe’s sole argument on appeal underlying the denial of her

dispositive motions is that Washington’s malicious prosecution and abuse of

process claims are barred by the one-year statute of limitation (SOL). KRS2

413.140. That issue was not discussed in Marlowe I, although it appears that the

trial court addressed the matter in its initial order denying summary judgment. At

issue here, however, is Marlowe’s appeal from the trial court’s order denying

summary judgment entered on June 20, 2019 and the motion for a directed verdict

at trial. However, “once the trial begins, the underlying purpose of the summary

judgment expires and all matters of fact and law procedurally merge into the trial

phase, subject to in-trial motions for directed verdict or dismissal and post-

judgment motions for new trial and/or judgment notwithstanding the verdict.”

Transportation Cabinet, Bureau of Highways, Commonwealth of Kentucky v.

Leneave, 751 S.W.2d 36, 38 (Ky. App. 1988). See also Ortiz v. Jordan, 562 U.S.

180, 183-84, 131 S. Ct. 884, 888-89, 178 L. Ed. 2d 703 (2011). Because this case




2
    Kentucky Revised Statutes.



                                          -6-
was tried and Marlowe requested a directed verdict, we need not address

Marlowe’s argument concerning the denial of her motion for summary judgment.

             A. Denial of Directed Verdict

            Washington was arrested on April 17, 2008 and her incarceration

ended on April 22, 2008. The grand jury declined to indict Washington after

hearing alibi evidence that Washington was in Henderson, Kentucky, on the day of

the crime. In her brief on appeal, Washington submits that her criminal case was

dismissed on May 19, 2008. She filed her complaint in the present case on

February 19, 2010. As previously stated, there is a one-year SOL for malicious

prosecution and abuse of process claims. In order to establish an action for

malicious prosecution, a plaintiff must demonstrate:

            1) the defendant initiated, continued, or procured a
               criminal or civil judicial proceeding, or an
               administrative disciplinary proceeding against the
               plaintiff;

            2) the defendant acted without probable cause;

            3) the defendant acted with malice, which, in the criminal
               context, means seeking to achieve a purpose other
               than bringing an offender to justice; and in the civil
               context, means seeking to achieve a purpose other
               than the proper adjudication of the claim upon which
               the underlying proceeding was based;

            4) the proceeding, except in ex parte civil actions,
               terminated in favor of the person against whom it
               was brought; and


                                        -7-
             5) the plaintiff suffered damages as a result of the
                proceeding.

Martin, 507 S.W.3d at 11-12 (emphasis added).

             Marlowe’s SOL argument is premised in part on the syllogism that

because the trial court directed a verdict as to Washington’s claims for false

imprisonment, assault, and battery, the court should have done so concerning the

malicious prosecution charge. Although this argument is underdeveloped, the

general assertion is correct in that these claims are ripe for litigation at the time of

their accrual, and are not tolled pursuant to the “discovery” rule. See Fluke Corp.

v. LeMaster, 306 S.W.3d 55, 56 (Ky. 2010):

             We also refuse to extend application of the discovery rule
             to cases not involving latent injuries, latent illnesses, or
             professional malpractice and conclude that the Court of
             Appeals erred to the extent that it applied
             the discovery rule under the circumstances presented
             here.

For a more thorough explanation of the accrual vs. discovery, see RONALD W.

EADES, Limitation periods for tort claims, KY. L. OF DAMAGES § 12:13 (2022)

(“[T]he time of discovery rule was an exception to the general rule of time of

accrual . . . .”) (internal quotation marks and citation omitted). In Dunn v. Felty,

the Kentucky Supreme Court specifically determined that “[t]he alleged malicious

prosecution began at [Plaintiff’s] arraignment, when he was held pursuant to legal

process, and accrued upon a favorable termination of the criminal proceedings


                                           -8-
against him.” 226 S.W.3d 68, 73 (Ky. 2007) (emphasis added).3 See also 54

C.J.S. Limitations of Actions § 229:

               An action for malicious prosecution ordinarily accrues
               on, and limitations run from, the date on which the
               previous unsuccessful civil or criminal proceedings were
               terminated in the current plaintiff’s favor . . . .

In analyzing the present issue, it is also instructive to observe that:

               Historically, the tort of malicious prosecution has
               been disfavored because it runs contrary to the public
               policy supporting the exposure and prosecution of
               criminal conduct. We express that disfavor by requiring
               strict compliance with the prerequisites for maintaining a
               malicious prosecution action.

Martin, 507 S.W.3d at 7 (citations omitted). Therefore, based on the preceding

binding and persuasive authority, Washington’s malicious prosecution claim

accrued May 19, 2008, when the criminal proceedings against her were terminated.

As previously stated, Washington filed her complaint in the present case on

February 19, 2010. Therefore, her claim for malicious prosecution was untimely,

as it is was filed outside of the one-year SOL period. Accordingly, the trial court

abused its discretion by denying Marlowe’s directed verdict motion on the charge

of malicious prosecution.




3
  This rule has been applied has most recently in DeMoisey v. Ostermiller, No. 2014-CA-
001827-MR, 2016 WL 2609321, at *14 (Ky. App. May 6, 2016) (citing Dunn for the proposition
that “[i]t is correct that the statute of limitations does not begin to run on a malicious prosecution
claim until the underlying litigation has been concluded.”).

                                                 -9-
              Marlowe raises the same general SOL argument concerning the abuse

of process charge, albeit greatly underdeveloped. Nevertheless, this issue is

properly preserved for our review. The United States District Court for the

Western District of Kentucky applied Kentucky law to address a very similar issue

as follows:

              Jackson asserts a state law abuse of process claim. A
              claim for abuse of process requires the plaintiff to
              establish “(1) an ulterior purpose and (2) a willful act in
              the use of the process not proper in the regular conduct of
              the proceeding.” George v. Lavit, 2006 WL 3228616, at
              *2 (Ky. Ct. App. Nov. 9, 2006) (citing Bonnie Braes
              Farms, Inc. v. Robinson, 598 S.W.2d 765, 766 (Ky. Ct.
              App. 1980)). Jackson asserts that Jernigan abused the
              legal process by referring the case to the grand jury.
              (Pl.’s Compl. [DN 1] ¶ 3.) Jernigan argues that the claim
              is barred by a one-year statute of limitations, as the grand
              jury referral took place on September 9, 2015, more than
              a year before the complaint was filed. In support of this
              argument, she cites to DeMoisey v. Ostermiller, 2016 WL
              2609321 (Ky. Ct. App. May 6, 2016). In that case, the
              Court of Appeals of Kentucky held that (1) abuse of
              process has a one-year statute of limitations, as it requires
              an injury to the person or his property, see KRS §
              413.140(1)(a) (establishing one year statute of limitations
              for an action “for an injury to the person of the
              plaintiff”), and (2) the statute of limitations begins to run
              “from the termination of the acts which constitute the
              abuse complained of, and not from the completion of the
              action in which the process issued.” DeMoisey, 2016
              WL 2609321, at *14 (citations omitted). DeMoisey,
              however, was ordered not to be published, casting doubt
              on its value as precedent. Jackson has not responded to
              the argument that the claim is time-barred.




                                          -10-
                    Regardless of DeMoisey, federal district courts in
             Kentucky have consistently held that abuse of process
             claims are subject to a one-year statute of limitations
             under KRS § 413.140(1)(a). See Maqablh v. Heinz, 2016
             WL 7192124, at *8 (W.D. Ky. Dec. 12, 2016); Vidal,[4]
             2014 WL 4418113, at *7; Dickerson v. City of Hickman,
             2010 WL 816684, at *5 (W.D. Ky. Mar. 4, 2010) (“[A]
             cause of action for abuse of process has been generally
             held to accrue . . . from the termination of the acts which
             constitute the abuse complained of, and not from the
             completion of the action in which the process issued”)
             (quoting 1 A.L.R.3d 953 § 1). Therefore, Jackson’s
             claim for abuse of process is time-barred.

Jackson v. Jernigan, No. 3:16-CV-00750-JHM, 2017 WL 1962713, at *9–10

(W.D. Ky. May 11, 2017) (footnote omitted). In the present case, Washington’s

abuse of process claim accrued, at the latest, on May 19, 2008. She filed her

complaint in the present case on February 19, 2010. Therefore, Washington’s

abuse of process claim was untimely, as it was filed outside of the one-year SOL

period. Accordingly, the trial court abused its discretion by denying Marlowe’s

directed verdict on the charge abuse of process. Lastly, Marlowe raises several

alleged evidentiary errors. However, because we are reversing and vacating the

judgment here, we need not address those concerns. We now turn our analysis to

the merits of Appeal No. 2019-CA-1058-MR.




4
 Vidal v. Lexington Fayette Urban Cty. Gov’t, No. 5:13-117-DCR, 2014 WL 441 8113 (E.D.
Ky. Sep. 8, 2014).

                                          -11-
      Appeal No. 2019-CA-1058-MR − Render, Mozee, Peyton, and Floyd5

               The claims made in this case all involve various alleged acts of

misconduct by Marlowe that appear to be entirely separate and distinct from the

facts underlying Washington’s claim. Similar to Washington’s case, however, this

Court has previously addressed the parties’ claims at length in Marlowe I. Therein,

the Court held that “[b]ased upon the holding in Martin, we conclude that the

circuit court erred by dismissing the malicious prosecution claims of . . . Render,

Peyton, Mozee, and Floyd upon the basis of Marlowe’s entitlement to qualified

official immunity. See Martin, 507 S.W.3d 1.” Marlow I at *4. The Court

affirmed summary judgment as to the remainder of Peyton’s claims. Id. at *10.

However, the Court reversed summary judgment as to the remainder of the claims

raised by Render, Mozee, and Floyd, and remanded. Id. at *9-12.

               On remand, the trial court granted Marlowe’s renewed motion for

summary judgment on the basis that she was entitled to qualified immunity for the

claims not involving malicious prosecution. As to the malicious prosecution

claims, the trial court granted Marlowe summary judgment on the basis that

Appellants could not prove that Marlowe lacked probable cause to arrest them.

Simply put, nothing in Appellants’ argument on appeal requires reversal of the trial



5
 The legal authority previously cited in Washington’s case applies equally here, i.e., Steelvest,
Martin, etc.

                                               -12-
court’s order granting Marlowe summary judgment as to Appellants’ malicious

prosecution claims, including the testimony of their expert witness, Dr. Thomas

Barker. More precisely, Appellants have failed to cite with specificity to any

disputed facts that would negate a judgment as a matter of law. As to their

remaining claims concerning qualified immunity, Appellants have similarly failed

to cite to any evidence of record or legal standard that would negate a judgment as

a matter of law in this instance. See CR 76.12(4)(c)(v); see also Marlowe I at *3

(discussing relevant legal standards in qualified immunity cases). Therefore, we

cannot conclude that the trial court erred in granting Marlowe’s motion for

summary judgment.

                                 CONCLUSION

            For the foregoing reasons, we hereby REVERSE the Jefferson Circuit

Court’s denial of Marlowe’s motion for a directed verdict on Washington’s claims

for malicious prosecution and abuse of process, and VACATE the court’s

judgment entered on October 14, 2019. We AFFIRM the court’s order granting

summary judgment against all other Appellants.



            ALL CONCUR.




                                        -13-
BRIEFS FOR APPELLANT       BRIEF FOR APPELLEE TIFFANY
CRYSTAL MARLOWE:           WASHINGTON:

Carol S. Petitt            John A. Bahe, Jr.
Adam E. Fuller             David Mushlin
Pewee Valley, Kentucky     Patrick Markey
                           Louisville, Kentucky
BRIEFS FOR APPELLANTS
JEROME RENDER, GEORGE      Ryan C. Vantrease
MOZEE, GREGORY PEYTON,     Louisville, Kentucky
AND NAOMI WEST AS
PARENT AND NEXT FRIEND     BRIEF FOR APPELLEE CRYSTAL
OF JOSHUA FLOYD:           MARLOWE:

John A. Bahe, Jr.          Carol S. Petitt
Patrick Markey             Adam E. Fuller
David Mushlin              Pewee Valley, Kentucky
Louisville, Kentucky

Ryan C. Vantrease
Louisville, Kentucky




                         -14-